Exhibit 10.17

 
EXECUTION VERSION
 
 
 
 
 
 
ASSET PURCHASE AGREEMENT




AMONG




PROFESSIONAL DIVERSITY NETWORK, INC.
a Delaware corporation,




AND


PERSONNEL STRATEGIES INC.,
a Minnesota corporation,


AND


THE OTHER PARTIES HERETO


September 18, 2013
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS


§1.
Definitions
1
§2.
Basic Transaction
9
 
(a)       
Purchase and Sale of Assets
9
 
(b)
Assumption of Liabilities
9
 
(c)
Payment of Cash Consideration
9
 
(d)
Closing
9
 
(e)
Deliveries at Closing
9
 
(f)
Earn Out Consideration
10
 
(g)
Allocation
11
§3.
Sellers’ Representations and Warranties
11
 
(a)
Organization of Target
11
 
(b)
Authorization of Transaction
12
 
(c)
Non-contravention
12
 
(d)
Brokers’ Fees
12
 
(e)
Title to Assets
12
 
(f)
Subsidiaries
12
 
(g)
Financial Statements
12
 
(h)
Undisclosed Liabilities
13
 
(i)
Solvency
13
 
(j)
Legal Compliance
13
 
(k)
Tax Matters
13
 
(l)
Real Property
14
 
(m)
Intellectual Property
15
 
(n)
Sufficiency of Assets
17
 
(o)
Contracts
17
 
(p)
Accounts Receivable; Accounts Payable and Accrued Expenses
17
 
(q)
Powers of Attorney
17
 
(r)
Insurance
18
 
(s)
Litigation
18
 
(t)
Product and Service Warranty
18
 
(u)
Product and Service Liability
18
 
(v)
Employees
18
 
(w)
Employee Benefits
19
 
(x)
Guaranties
19
 
(y)
Environmental, Health and Safety Matters
20
 
(z)
Certain Business Relationships With Target
20
 
(aa)
Customers and Suppliers
20
 
(bb)
Customer Data
21
 
(cc)
Computer and Technology Security
21
 
(dd)
Data Privacy
21
 
(ee)
Events Subsequent to Most Recent Fiscal Year End
21
 
(ff)
Disclosure
22
§4.
Buyer’s Representations and Warranties
22
 
(a)
Organization of Buyer
22
 
(b)
Authorization of Transaction
23
 
(c)
Non-contravention
23

 
 
 

--------------------------------------------------------------------------------

 
 

 
(d)
Brokers’ Fees
23
§5.
Post-Closing Agreements
23
 
(a)       
Inspection of Records
23
 
(b)
Payroll Taxes and Payroll Records
23
 
(c)
Certain Assignments
24
 
(d)
Employees
24
 
(e)
Accounts Receivable
24
 
(f)
Covenant Not to Compete
24
 
(g)
Disclosure of Confidential Information
25
 
(h)
Injunctive Relief
25
 
(i)
Tax Clearance Certificates
26
 
(j)
Further Assurances
26
§6.
Indemnification
26
 
(a)
Survival of Representations and Warranties
26
 
(b)
Indemnification Provisions for Buyer’s Benefit
26
 
(c)
Indemnification Provisions for Target’s Benefit
27
 
(d)
Matters Involving Third Parties
27
 
(e)
Determination of Adverse Consequences
28
 
(f)
Right of Setoff
28
 
(g)
Limitations.
28
 
(h)
Other Indemnification Provisions
28
§7.
Miscellaneous
28
 
(a)
No Third-Party Beneficiaries
28
 
(b)
Entire Agreement
28
 
(c)
Succession and Assignment
28
 
(d)
Counterparts
28
 
(e)
Headings
28
 
(f)
Notices
29
 
(g)
Governing Law
29
 
(h)
Attorneys’ Fees
29
 
(i)
Amendments and Waivers
29
 
(j)
Severability
30
 
(k)
Expenses
30
 
(l)
Construction
30
 
(m)
Incorporation of Exhibits and Schedules
30
 
(n)
Specific Performance
30
 
(o)
Submission to Jurisdiction
31
 
(p)
Sellers’ Representative
31

 
 
ii

--------------------------------------------------------------------------------

 
 
Exhibits
     
Exhibit A-1
Form of Bill of Sale and Assignment
Exhibit A-2
Form of Trademark Assignment
Exhibit A-3
Form of Website, Domain Name and Social Media Assignment
Exhibit B
Form of Assumption
Exhibit C
Form of Employment Agreement
Exhibit D
Assignment of Lease
Exhibit E
Landlord Estoppel Certificate
Exhibit F
Financial Statements
   
Schedules
     
Schedule 1(a)
Accounts Payable
Schedule 1(b)
Accrued Expenses
Schedule 1(c)
Acquired Agreements
Schedule 1(d)
Acquired Accounts Receivable
Schedule 1(e)
Assumed Liabilities
Schedule 1(f)
Excluded Assets
Schedule 2(g)
Allocation
Schedule 3(c)
Non-Contravention
Schedule 3(d)
Brokers’ Fees
Schedule 3(k)
Tax Matters
Schedule 3(l)
Real Property
Schedule 3(m)
Intellectual Property
Schedule 3(o)
Contracts
Schedule 3(r)
Insurance
Schedule 3(s)
Litigation
Schedule 3(t)
Product and Service Warranty
Schedule 3(v)
Employees
Schedule 3(w)
Employee Benefits
Schedule 3(aa)
Customers and Suppliers
Schedule 3(cc)
Computer and Technology Security
Schedule 3(dd)
Data Privacy
Schedule 3(ee)                 
Material Adverse Changes

 
 
iii

--------------------------------------------------------------------------------

 
 
ASSET PURCHASE AGREEMENT


This Asset Purchase Agreement (this “Agreement”) is entered into as of
September  18, 2013, by and among PERSONNEL STRATEGIES INC., a Minnesota
corporation (“Target”), each of the stockholders of Target listed on the
signature page hereto (each a “Target Stockholder” and, collectively, jointly
and severally with Target, “Sellers”), and PROFESSIONAL DIVERSITY NETWORK, INC.,
a Delaware corporation (“Buyer”).  Buyer and Sellers are each individually
referred to herein as a “Party” and collectively as the “Parties.”


RECITALS:


A.           Target engages in the business of, among other things, producing
career fairs for jobseekers and employers.


B.           Target desires to contribute, sell, assign, convey and transfer to
Buyer substantially all of its assets and certain of its liabilities, and as
consideration therefore Buyer desires to pay to Target the cash consideration
and assume certain of Target’s liabilities, all on the terms and subject to the
conditions contained in this Agreement.


C.           Target Shareholders owns 100% of the outstanding shares of capital
stock of Target.


Now, therefore, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows.


AGREEMENTS


§1.           Definitions.


“Accounts Payable” means trade accounts payable of Target as of the Effective
Date, but only to the extent incurred in the Ordinary Course of Business and
included on Schedule 1(a).


“Accrued Expenses” means accrued and unpaid expenses of Target as of the
Effective Date, but only to the extent incurred in the Ordinary Course of
Business and included on Schedule 1(b), but specifically excluding (x)
Liabilities for salaries, wages, bonuses (except for sales commissions included
in Assumed Liabilities and accrued rights for vacation and sick pay of those of
Target’s employees who are employed by Target immediately prior to the Closing
and by Buyer immediately after the Closing), and other compensation and related
payroll Tax Liabilities and (y) Liabilities for Taxes.
 
“Acquired Assets” means all right, title, and interest in and to all of the
assets of Target other than Excluded Assets, including, without limitation, all
of its (a) Cash in an amount up to $25,000, less deposits (including facility
deposits but excluding customer deposits) and prepaid expenses (other than sales
commissions paid from customer deposits) relating to job fairs to occur after
the Closing; (b) accounts, notes and other receivables other than the Excluded
Accounts Receivable; (c) rights in connection with deposits (including customer
deposits relating to performance following the Closing Date, net of applicable
sales commissions paid by Target), prepayments, prepaid expenses and refunds;
(d) tangible personal property, furniture, fixtures and equipment; (e) all of
Target’s Intellectual Property, goodwill associated therewith, licenses and
sublicenses granted and obtained with respect thereto, and rights thereunder,
remedies against infringements thereof (including the right to sue and recover
for prior infringements), and rights to protection of interests therein under
the laws of all jurisdictions; (f) agreements and contracts (including, purchase
orders, quotations, bids and sales orders, other similar arrangements, and
rights thereunder), including those agreements and contracts set forth on
Schedule 1 (c), but specifically excluding the Lease; (g) those insurance
policies (and rights thereunder) which do not constitute Excluded Assets, if
any; (h) claims (and benefits to the extent they arise therefrom) with respect
to insurance policies (regardless of whether such insurance policies constitute
Excluded Assets) to the extent such claims relate in any way to the Acquired
Assets or Assumed Liabilities; (i) claims, causes of action, choses in action,
rights of recovery, rights of set-off, and rights of recoupment; (j) franchises,
approvals, permits, licenses, orders, registrations, certificates, variances,
and similar rights obtained from governments and governmental agencies; (k)
copies of books, records, ledgers, files, documents, correspondence, lists,
plats, architectural plans, drawings, and specifications, creative materials,
advertising and promotional materials, studies, reports, and other printed or
written materials; and (l) all of the goodwill associated with Target’s
business.


 
1

--------------------------------------------------------------------------------

 
 
“Adverse Consequences” means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, dues, penalties, fines, costs, amounts paid
in settlement, Liabilities, obligations, Taxes, liens, losses, expenses, and
fees, including court costs and reasonable attorneys’ fees and expenses.


“Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Securities Exchange Act of 1934, as amended.


“Affiliated Group” means any affiliated group within the meaning of Code
§1504(a) or any similar group defined under a similar provision of state, local,
or foreign law.


“Agreement” has the meaning set forth in the preface.


“Assumed Liabilities” means (a) Accounts Payable; (b) Accrued Expenses; (c) all
obligations of Target for sales commissions payable, but only to the extent
referred to and included in the definition of Acquired Assets and relating to
performance following the Closing Date; and (d) all obligations of Target under
the agreements, contracts, leases, licenses, and other arrangements entered into
in the Ordinary Course of Business which are assigned to Buyer pursuant to this
Agreement, but only to the extent referred to and included in the definition of
Acquired Assets and included on Schedule 1(e), either (i) to furnish goods,
services, and other non-Cash benefits to another party after the Closing or (ii)
to pay for goods, services, and other non-Cash benefits that another party will
furnish to it after the Effective Date.


“Buyer” has the meaning set forth in the preface.


“Buyer Indemnitee” has the meaning set forth in §6(b).


“Cash” means cash and cash equivalents (including marketable securities and
short-term investments) calculated in accordance with GAAP applied on a basis
consistent with the preparation of the Financial Statements.


“Cause” means, as determined by the Company in its reasonable discretion, the
occurrence of any one of the following on the part of Hall: (i) conviction of or
a plea of nolo contendre to a felony or an act of moral turpitude which
interferes with the performance of his duties and responsibilities as an
employee of Buyer or affects or reflects on Buyer in a negative manner; (ii)
attempted or actual theft, fraud or embezzlement of money or tangible or
intangible assets or property of Buyer or its employees or customers, suppliers
or vendors; (iii) gross negligence or willful misconduct in respect of the
performance of his duties and responsibilities as an employee of Buyer; (iv)
breach of his fiduciary duties as an officer of Buyer; (v) his willful failure
to perform his duties and responsibilities within the scope of his employment
(other as a result of his death or disability), which such failure continues or
is repeated following fifteen (15) days’ written notice from Buyer thereof; (vi)
violation of any lawful express direction from the board of directors of Buyer
or any officer of Buyer to whom he reports, relating to his duties and
responsibilities within the scope of his employment with Buyer, which such
violation (if susceptible to cure) continues or is repeated following fifteen
(15) days’ written notice from Buyer thereof; (vi) breach of §5(f) or (g) of
this Agreement, or of any material term, covenant, representation or warranty
contained in any other agreement between Buyer and Hall, which such breach (if
susceptible to cure) remains uncured or is repeated following fifteen (15) days’
written notice from Buyer thereof.
 
 
2

--------------------------------------------------------------------------------

 
 
“Closing” has the meaning set forth in §2(d).


“Closing Cash Payment” means $200,000.


“Closing Date” has the meaning set forth in §2(d).


“Closing Date Cash Balance” means the amount of Target’s Cash as of the Closing.


“COBRA” means the requirements of Part 6 of Subtitle B of Title I of ERISA and
Code §4980B and of any similar state law.


“Code” means the Internal Revenue Code of 1986, as amended.


“Confidential Information” means any confidential or proprietary information
concerning the business and affairs of Target.


“Data Laws” means laws, regulations, guidelines, and rules in any jurisdiction
(federal, state, provincial, or local) applicable to data privacy, data
security, and/or personal information, as well as industry standards applicable
to Target.


“Disclosure Schedule” has the meaning set forth in §3.


“Dissolved Subsidiary” means Personnel Strategies, LLC, a Minnesota limited
liability company, which was dissolved effective December 31, 2003.


“Earn Out Amount” has the meaning set forth in §2(f)(ii).


“Earn Out Period” has the meaning set forth in §2(f)(ii).


“Effective Date” means September 18, 2013.


“Employee Benefit Plan” means any “employee benefit plan” (as such term is
defined in ERISA §3(3)) and any executive compensation, bonus, stock purchase,
stock option, severance plan, salary continuation, vacation, sick leave, fringe
benefit, incentive, insurance arrangement, or similar material plan or
arrangement for one or more employees which is not subject to ERISA.


“Employee Pension Benefit Plan” has the meaning set forth in ERISA §3(2).


“Employee Welfare Benefit Plan” has the meaning set forth in ERISA §3(1).
 
 
3

--------------------------------------------------------------------------------

 
 
“Environmental, Health, and Safety Requirements” shall mean, as amended and as
now and hereafter in effect, all federal, state, local, and foreign statutes,
regulations, ordinances, and other provisions having the force or effect of law,
all judicial and administrative orders and determinations, all contractual
obligations, and all common law concerning public health and safety, worker
health and safety, pollution, or protection of the environment, including,
without limitation, all those relating to the presence, use, production,
generation, handling, transportation, treatment, storage, disposal,
distribution, labeling, testing, processing, discharge, release, threatened
release, control, or cleanup of any hazardous materials, substances, or wastes,
chemical substances or mixtures, pesticides, pollutants, contaminants, toxic
chemicals, petroleum products or byproducts, asbestos, polychlorinated
biphenyls, noise, or radiation.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.


“ERISA Affiliate” means each entity that is treated as a single employer with
Target for purposes of Code §414.


“Excluded Accounts Receivable” means accounts receivable for (a) job fairs that
occur and in respect of which Target’s services are fully performed prior to the
Closing Date and (b) on-line job board sales invoiced in the Ordinary Course of
Business prior to the Effective Date and in respect of which Target’s
fulfillment obligations do not exceed twelve (12) months beyond Closing.


“Excluded Assets” means (a) Cash in excess of $25,000 and Target’s bank
accounts; (b) Excluded Accounts Receivable; (c) rights arising from deposits and
prepaid expenses, if any, with respect to Excluded Assets; (d) insurance
policies of Target in effect as of the Closing Date and rights in connection
therewith (including, without limitation, insurance policies that constitute
Employee Welfare Benefit Plans), subject to subsection (h) of the definition of
“Acquired Assets” and unless prior to the Closing, Buyer elects, by written
notice delivered to Target prior to the Closing Date, to accept assignments of
any of such insurance policies; (e) rights arising from any refunds due with
respect to insurance premium payments to the extent they relate to insurance
policies which constitute Excluded Assets; (f) rights in and with respect to
assets associated with Employee Benefit, Employee Pension Benefit Plans or
Employee Welfare Benefit Plans; (g) judgments, claims (and benefits to the
extent they arise therefrom) and litigation against third parties to the extent
such claims and litigation are not in any way related to the Acquired Assets or
Assumed Liabilities; (h) rights to the refund of any income tax, of any kind,
paid by Target or any Target Stockholder prior to the Closing and all rights to
any income tax deposits or payments paid by Target or any Target Stockholder, or
attributable to periods,  prior to the Closing relating to the Acquired Assets
or Target; (i) Target’s corporate charter, minute and stock record books,
corporate seal, and other documents relating to the organization, maintenance,
and existence of Target as a corporation; (j) Target’s corporate records, tax
returns and business records; (k) any of the rights of Target under this
Agreement (or under any side agreement between Target on the one hand and Buyer
on the other hand entered into on or after the date of this Agreement); and (l)
the assets listed on Schedule 1(f) attached hereto.
 
 
4

--------------------------------------------------------------------------------

 
 
“Excluded Liabilities” means any and all liabilities or obligations not
expressly and specifically included within the definition of Assumed
Liabilities, including, without limitation, (a) any liabilities of Target to any
stockholder of Target or any Affiliate of Sellers, including, without
limitation, the Target Stockholders; (b) any liabilities for legal, accounting,
audit and investment banking fees, brokerage commissions, and any other expenses
incurred by Sellers in connection with the negotiation and preparation of this
Agreement or the sale of the Acquired Assets to Buyer hereunder; (c) any
liabilities for Taxes; (d) any liability for or related to indebtedness to
banks, financial institutions or other persons or entities with respect to
borrowed money or otherwise; (e) any liabilities under those agreements,
commitments, contracts, insurance policies, leases (including the Lease),
licenses, permits, purchase orders, and sales orders which are not assigned to
Buyer pursuant to the provisions of this Agreement; (f) product and service
warranty liabilities with respect to, and liabilities with respect to returns or
allowances and recalls of, products shipped or manufactured or services rendered
on or prior to the Closing Date; (g) any liabilities arising out of or in
connection with any Employee Benefit Plans, Employee Pension Benefit Plans, or
Employee Welfare Benefit Plans; (h) any liabilities under collective bargaining
agreements in respect of employees, any Employee Pension Benefit Plan or any
Multiemployer Plan (including, without limitation, any so-called “withdrawal
liability” under any such plan); (i) any liabilities to employees for salaries,
wages, bonuses, and other compensation that are not Accrued Expenses; (j) any
liabilities under any federal or state civil rights or similar law, or the WARN
Act, resulting from Target’s treatment of its employees, including without
limitation Target’s termination of employment of its employees; (k) any
liabilities as a result of any grievance proceeding, arbitration, administrative
proceeding, or proceedings in any court, based upon any employment actions,
inactions or omissions by Target, involving any employees or former employees of
Target, or individuals who applied for employment with Target, which relate in
any way to decisions by Target to hire or not hire such individuals, Target’s
decisions to terminate, discharge, lay off promote, demote or transfer such
individuals, relating to bargaining obligations or actions taken contrary to any
bargaining obligations, and Target’s decisions regarding payment of compensation
and/or benefits to such individuals (including, without limitation, claims
raised under any federal, state or local statute or regulation, common law
claims, claims based upon any employment contract, or claims based upon any
collective bargaining agreement); (l) any claims against or liabilities for
injury to or death of persons or damage to or destruction of property
(including, without limitation, any worker’s compensation claim) regardless of
when said claim or liability is asserted, including, without limitation, any
claim or liability for consequential or punitive damages in connection with the
foregoing; (m) any liabilities arising out of or in connection with any
violation of a statute or governmental rule, regulation or directive; (n) any
liabilities or obligations with respect to, or relating to, any Environmental,
Health, and Safety Requirements; (o) any liabilities in connection with or
arising out of the transfer or assignment of any agreements, commitments,
contracts, leases, licenses or permits (including, without limitation, under any
computer software agreement or license); (p) any liabilities for retrospective
or similar insurance premium adjustments with respect to insurance policies
transferred or assigned to Buyer pursuant to the provisions of this Agreement;
(q) any liabilities for or arising in connection with any claims for
infringement or misappropriation by Target or any of its Affiliates of any
Intellectual Property or trade secrets of any third party and/or (r) any
liabilities (whether asserted before or after Closing) for or arising in
connection with any breach of a representation, warranty, or covenant, or for
any claim for indemnification, contained in any agreement, contract, lease,
license or permit to the extent that such breach or claim arose out of or by
virtue of Sellers’ performance or nonperformance thereunder on or prior to the
Closing Date, it being understood that, as between Sellers and Buyer, this
subsection shall apply notwithstanding any provisions which may be contained in
any form of consent to the assignment of any such agreement or contract, or any
novation agreement, which, by its terms, imposes such liabilities upon Buyer and
which assignment or novation agreement is accepted by Buyer notwithstanding the
presence of such a provision, and that Sellers’ failure to discharge any such
liability shall entitle Buyer to indemnification in accordance with the
provisions of this Agreement.


“Financial Statements” has the meaning set forth in §3(g).


“First Earn Out Period” means the period commencing on the Closing Date and
ending one (1) year thereafter.


“First Earn Out Amount” has the meaning set forth in §2(f)(i).


“GAAP” means United States generally accepted accounting principles as in effect
from time to time, consistently applied.


“Hall” means Michael J. Hall.
 
 
5

--------------------------------------------------------------------------------

 
 
“Improvements” has the meaning set forth in §3(l).
 
“Indemnified Party” has the meaning set forth in §6(d).


“Indemnifying Party” has the meaning set forth in §6(d).


“Intellectual Property” means all of the following in any jurisdiction
throughout the world: (a) all inventions (whether patentable or unpatentable and
whether or not reduced to practice), all improvements thereto, and all patents,
patent applications, and patent disclosures, together with all reissuances,
continuations, continuations-in-part, revisions, extensions, and reexaminations
thereof, (b) all trademarks, service marks, trade dress, logos, slogans, trade
names, corporate names, URLs, Internet domain names, Web site content and rights
in telephone numbers and email accounts and addresses, together with all
translations, adaptations, derivations, and combinations thereof and including
all goodwill associated therewith, and all applications, registrations, and
renewals in connection therewith, (c) all copyrightable works, all copyrights,
and all applications, registrations, and renewals in connection therewith, (d)
all mask works and all applications, registrations, and renewals in connection
therewith, (e) all trade secrets and confidential business information
(including ideas, research and development, know-how, formulas, compositions,
manufacturing and production processes and techniques, technical data, designs,
drawings, specifications, customer and supplier lists, pricing and cost
information, and business and marketing plans and proposals), (f) all computer
software (including Source Code, executable code, data, databases, and related
documentation) and systems, (g) all machine learning techniques (including all
related Source Code, documentation and other materials); (h) all natural
language processing (including all related Source Code, documentation and other
materials); (i) all advertising and promotional materials; (j) all prototypes;
(k) all other proprietary rights, and (l) all copies and tangible embodiments
thereof (in whatever form or medium).


“Job Fair Business Unit” means Buyer’s business unit that consists of, and
utilizes the Acquired Assets to engage in the business of producing career fairs
for jobseekers and employers.


“Job Fair Business Unit Positive Cash Flow” shall mean the sum of (a) positive
operating cash flow from Buyer’s Job Fair Business Unit, (b) positive operating
cash flow from job board sales pursuant to agreements included in the Acquired
Assets, and (c) without duplication of clause (a), positive operating cash flow
generated for the Job Fair Business Unit by Buyer’s other business units from
sales of career fairs.  For purposes of the foregoing clauses (a), (b) and (c),
“positive operating cash flow” shall mean the excess of revenue received by
Buyer attributable to the Job Fair Business Unit (including, without
duplication, such revenue generated by Buyer’s other business units), less fixed
and variable costs of sales and general and administrative costs of or allocable
to the Job Fair Business Unit, including compensation paid to Hall and sales
commissions incurred, but excluding interest and depreciation.


“Knowledge of Sellers” (or words of like import) means, with respect to a
particular matter, the knowledge any Target Stockholder or any officer or
director of Target has or should have after due and diligent investigation.


“Lease” means the Lease dated September 28, 2004, between Wells Fargo Bank,
National Association and Target, as amended.


“Leased Premises” means the premises currently leased by Target pursuant to the
Lease and commonly known as 1809 South Plymouth Road, Minnetonka, MN 55305.


 
6

--------------------------------------------------------------------------------

 
 
“Leased Real Property” means all leasehold or subleasehold estates and other
rights to use or occupy any land, buildings, structures, improvements, fixtures,
or other interest in real property held by Target.


“Liability” means any liability or obligation of whatever kind or nature
(whether known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due), including any liability for Taxes.


“Lien” means any mortgage, pledge, lien, encumbrance, charge, or other security
interest other than (a) liens for Taxes not yet due and payable and (b) purchase
money liens and liens securing rental payments under capital lease arrangements.


“Material Adverse Effect” or “Material Adverse Change” means any effect or
change that would be (or could reasonably be expected to be) materially adverse
to the business, assets, condition (financial or otherwise), operating results,
operations, or business prospects of Target, individually or taken as a whole,
or to the ability of Target to consummate timely the transactions contemplated
hereby.


“Most Recent Balance Sheet” means the balance sheet contained within the Most
Recent Financial Statements.


“Most Recent Financial Statements” has the meaning set forth in §3(g).


“Most Recent Fiscal Month End” has the meaning set forth in §3(g).


“Most Recent Fiscal Year End” has the meaning set forth in §3(g).


“Multiemployer Plan” has the meaning set forth in ERISA §3(37).


“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency).


“Owned Real Property” means all land, together with all buildings, structures,
improvements and fixtures located thereon, including all electrical, mechanical,
plumbing and other building systems, fire protection, security and surveillance
systems, telecommunications, computer, wiring, and cable installations, utility
installations, water distribution systems, and landscaping, together with all
easements and other rights and interests appurtenant thereto (including air,
oil, gas, mineral, and water rights), owned by Target.


“Parties” has the meaning set forth in the preface.


“Party” has the meaning set forth in the preface.


“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, any other business entity, or a governmental entity
(or any department, agency, or political subdivision thereof).


“Purchase Price” means the sum of the Closing Cash Payment minus the Working
Capital Deficit, if any, plus the Earn Out Consideration.


“Real Property” means the Owned Real Property and the Leased Real Property.


 
7

--------------------------------------------------------------------------------

 
 
“Real Property Laws” has the meaning set forth in §3(l).


“Second Earn Out Period” means the period commencing on the first day following
the end of the First Earn Out Period and ending one (1) year thereafter.


“Second Earn Out Amount” has the meaning set forth in §2(f)(ii).


“Sellers” has the meaning set forth in the preface.


“Source Code” means human-readable computer software and code, in a form other
than Object Code form or machine-readable form, including related programmer
comments and annotations, help text, data and data structures, object-oriented
and other code, which may be printed out or displayed in human-readable form,
and, for purposes of this Source Code definition, “Object Code” means computer
software code, substantially or entirely in binary form, which is intended to be
directly executable by a computer after suitable processing and linking but
without the intervening steps of compilation or assembly.


“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or other business entity of which
(a) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers, or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof or (b) if a limited
liability company, partnership, association, or other business entity (other
than a corporation), a majority of the partnership or other similar ownership
interests thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more Subsidiaries of that Person or a combination thereof
and for this purpose, a Person or Persons own a majority ownership interest in
such a business entity (other than a corporation) if such Person or Persons
shall be allocated a majority of such business entity’s gains or losses or shall
be or control any managing director or general partner of such business entity
(other than a corporation). The term “Subsidiary” shall include all Subsidiaries
of such Subsidiary.


“Target” has the meaning set forth in the preface.


“Target Stockholders” has the meaning set forth in the preface.


“Tax” or “Taxes” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code §59A),
customs duties, capital stock, franchise, profits, withholding, social security
(or similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, and any amounts required to be
paid or remitted to any federal, state, local or foreign governmental authority
pursuant to any law governing the disposition of abandoned, unclaimed or
escheated property, in each case, whether computed on a separate or
consolidated, unitary or combined basis or in any other manner, including any
interest, penalty, or addition thereto, whether disputed or not and including
any obligation to indemnify or otherwise assume or succeed to the Tax liability
of any other Person.


“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.


“Third-Party Claim” has the meaning set forth in §6(d).


 
8

--------------------------------------------------------------------------------

 
 
“WARN Act” means the Worker Adjustment and Retraining Notification Act of 1988,
as amended, or any similar foreign, state or local law, regulation or ordinance.


“Working Capital Deficit” means the amount equal to (a) twenty five thousand
dollars ($25,000) minus the Closing Date Cash Balance, if the Closing Date Cash
Balance is less than twenty five thousand dollars ($25,000), or (b) zero dollars
($0) in all other cases.


§2.           Basic Transaction.


(a)           Purchase and Sale of Assets.  On and subject to the terms and
conditions of this Agreement, Target agrees to assign, convey, deliver and
transfer the Acquired Assets to Buyer at Closing, and Buyer agrees to acquire
the Acquired Assets in exchange for the cash consideration to be paid pursuant
to §2(c) below and Buyer’s assumption of the Assumed Liabilities pursuant to
§2(b) below.


(b)           Assumption of Liabilities.   On and subject to the terms and
conditions of this Agreement, Buyer agrees to assume the Assumed Liabilities at
the Closing.  Buyer will not assume or have any responsibility, however, with
respect to any Excluded Liabilities, any and all of which shall be retained by
Target and discharged and satisfied by Target in the ordinary course, for which
Sellers shall remain solely liable and responsible and for and against which
Sellers shall indemnify and hold Buyer harmless in accordance with the
provisions of this Agreement.


(c)           Payment of Consideration.  In consideration for the Acquired
Assets, Buyer shall pay to Target at the Closing an aggregate amount equal to
the Closing Cash Payment minus the Working Capital Deficit, in cash payable by
wire transfer or delivery of other immediately available funds.


(d)           Closing.  The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Patzik Frank &
Samotny Ltd., in Chicago, Illinois commencing at 10:00 a.m. local time on the
date hereof, or at such other time or place or in such other manner, as the
Parties shall mutually agree; provided that an in-person Closing shall not be
required and that Closing documents may be exchanged in the same manner as
notices in accordance with this Agreement. The date on which the Closing occurs
in accordance with the preceding sentence is referred to in this Agreement as
the “Closing Date.”  The Closing shall be deemed to be effective as of 12:01
a.m. Central Daylight Time on the Closing Date.


(e)           Deliveries at Closing.  At the Closing, the Parties shall execute
and deliver the following documents:
    
(i)           Target shall execute and/or deliver to Buyer the following:


(A)           The Omnibus Bill of Sale and Assignment and other assignments in
the forms attached as Exhibits A-1 through A-3, and such other instruments of
sale, transfer, conveyance, and assignment as Buyer and its counsel may
reasonably request;


(B)           An assumption in the form attached as Exhibit B, and such other
instruments of assumption as Buyer and its counsel may reasonably request;


(C)           All authorizations, consents, and approvals of governments,
governmental agencies and third-parties required in connection with Target’s
sale and assignment of the Acquired Assets and the consummation of the
transaction contemplated herein, including those referred to in §3(c) and §4(c);


 
9

--------------------------------------------------------------------------------

 
 
(D)           A copy of the articles of incorporation of Target, as amended,
certified on or soon before the Closing Date by the Secretary of State of the
State of Minnesota;


(E)           A copy of the certificate of good standing of Target issued on or
soon before the Closing Date by the Secretary of State (or comparable officer)
of the State of Minnesota and of each jurisdiction in which it is qualified to
do business;


(F)           A certificate of the secretary of Target, dated the Closing Date,
in form and substance reasonably satisfactory to Buyer, as to: (1) no amendments
to the articles of incorporation of Target since the date specified in
subsection (D) above; (2) the bylaws of Target; and (3) the joint unanimous
written consent of the board of directors of Target and the Target Stockholders
relating to this Agreement and the transactions contemplated hereby;


(G)           The employment agreement with Hall in the form of Exhibit C,
executed by Hall;


(H)           An assignment of the Lease in the form of Exhibit D, executed by
Target and the landlord;


(I)            An estoppel certificate with respect to the Lease and the Leased
Premises in the form of Exhibit E, executed by Target and the landlord;


(J)            An unaudited statement showing the Closing Date Cash Balance; and


(K)           Any and all other certificates, opinions, instruments, and other
documents required to effect the transactions contemplated hereby, in form and
substance reasonably satisfactory to Buyer.


(ii)           Buyer will execute and/or deliver to Target the following:


(A)           Evidence of the approval by the board of directors of Buyer of
this Agreement and the transactions contemplated hereby;


(B)           All authorizations, consents, and approvals of governments and
governmental agencies required for Buyer to perform its obligations hereunder;


(C)           Any and all certificates, instruments, and other documents
required to effect the transactions contemplated hereby, in form and substance
reasonably satisfactory to Sellers’ Representative;


(D)           The employment agreement with Hall in the form of Exhibit C,
executed by Hall; and


(E)           An assignment of the Lease in the form of Exhibit D, executed by
Buyer.
        
(f)           Earn Out Consideration.  As additional consideration for the
Acquired Assets, Target shall be eligible to earn the Earn Out Amounts (as
defined below) subject to the terms and conditions set forth below
(collectively, the “Earn Out Consideration”).


 
10

--------------------------------------------------------------------------------

 
 
(i)            First Earn Out Period.  Target will earn, and Buyer will pay
Target, an amount equal to 50% of the Job Fair Business Unit Positive Cash Flow
in the First Earn Out Period, which payment shall not exceed $200,000, with a
minimum guaranteed payment of $100,000, in each case only to the extent that
Hall has not (a) voluntarily resigned from Buyer for reasons other than death or
disability, or (b) been terminated for Cause (such amount, the “First Earn Out
Amount”).


(ii)            Second Earn Out Period.  Target will earn, and Buyer will pay
Target, an amount equal to 50% of the Job Fair Business Unit Positive Cash Flow
in the Second Earn Out Period, which payment shall not exceed $200,000, with a
minimum guaranteed payment of $100,000, in each case only to the extent that
Hall has not (a) voluntarily resigned from Buyer for reasons other than death or
disability, or (b) been terminated for Cause (such amount, the “Second Earn Out
Amount”). Each of the First Earn Out Amount and the Second Earn Out Amount is
referred to herein as an “Earn Out Amount,” and collectively, the “Earn Out
Amounts.”  Each of the First Earn Out Period and the Second Earn Out Period is
referred to herein as an “Earn Out Period.”


(iii)           Timing of Payment.  Payment of all Earn Out Amounts shall be
deemed earned as of  the end of the applicable Earn Out Period (for example, if
Closing occurs on September 19, 2013, the First Earn Out Period will end, and
the First Earn Out Amount will be earned, as of September 18, 2014).  The Earn
Out Amount shall be paid within thirty (30) days following the expiration of the
applicable Earn Out Period, payable in cash, by wire transfer of immediately
available funds to the account or accounts specified in writing by Target to
Buyer.


(g)           Allocation.   The Parties agree to allocate the Purchase Price in
accordance with the rules under Section 1060 of the Code. Such Purchase Price
allocation shall be prepared by Buyer and delivered to Target within ninety (90)
days of the Closing. Absent a manifest error in Buyer’s preparation and/or
calculation of such allocation, each Seller hereby agrees that he or it shall
accept Buyer’s allocation of the Purchase Price. Buyer and Sellers and their
Affiliates shall report, act and file Tax Returns (including, but not limited to
Internal Revenue Service Form 8594) in all respects and for all purposes
consistent with such allocation pursuant to this subsection. If any Earn-Out
Consideration is paid, the most recent allocation made under this §2(g) shall be
revised to the extent required by the Code using the procedures set forth above
with respect to the allocation of the Initial Cash Consideration.  Target shall
timely and properly prepare, execute, file and deliver all such documents, forms
and other information as Buyer may reasonably request to prepare such
allocation. Neither Buyer nor Sellers shall take any position (whether in
audits, tax returns or otherwise) that is inconsistent with such allocation
unless required to do so by applicable law.


§3.           Sellers’ Representations and Warranties.  Target represents and
warrants to Buyer that the statements contained in this §3 are correct and
complete as of the date of this Agreement and will be correct and complete as of
the Closing Date (as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this §3), except as set
forth in the disclosure schedule accompanying this Agreement (the “Disclosure
Schedules”). To the extent that facts or circumstances arise that cause one or
more the Disclosure Schedules to become outdated, Seller shall update such
Disclosure Schedule(s) prior to Closing. The Disclosure Schedule will be
arranged in sections corresponding to the lettered and numbered sections
contained in this §3.


(a)           Organization of Target.  Target is a corporation, duly organized,
validly existing and in good standing under the laws of the State of
Minnesota.  Target is qualified to do business in and is in good standing under
the laws of each jurisdiction in which such qualification is required, except
where the failure to so qualify does not have a Material Adverse Effect.


 
11

--------------------------------------------------------------------------------

 
 
(b)           Authorization of Transaction.  Target has full corporate power and
authority, to execute and deliver this Agreement and to perform its obligations
hereunder. Without limiting the generality of the foregoing, the stockholders
and the board of directors of Target have duly authorized the execution,
delivery, and performance of this Agreement by Target. This Agreement
constitutes the valid and legally binding obligation of Target, enforceable in
accordance with its terms and conditions.


(c)           Non-contravention.  Except as set forth on Schedule 3(c) of the
Disclosure Schedules, neither the execution and delivery of this Agreement, nor
the consummation of the transactions contemplated hereby (including the
assignments and assumptions referred to in §2), will (i) violate any
constitution, statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge, or other restriction of any government, governmental agency, or
court to which any Seller is subject or any provision of the certificate of
incorporation or bylaws of Target or (ii) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel, or require any notice or
consent under any agreement, contract, lease, license, instrument, or other
arrangement to which any Seller is a party or by which it is bound or to which
any of its assets is subject (or result in the imposition of any Lien upon any
of its assets), except where the violation, conflict, breach, default,
acceleration, termination, modification, cancellation, failure to give notice,
or obtain consent or Lien would not have a Material Adverse Effect.  Sellers
need not give any notice to, make any filing with, or obtain any authorization,
consent, or approval of any third party, government or governmental agency in
order for the Parties to consummate the transactions contemplated by this
Agreement (including the assignments and assumptions referred to in §2), except
where the failure to give notice, to file, or to obtain any authorization,
consent, or approval would not have a Material Adverse Effect.


(d)           Brokers’ Fees.   Except as set forth on Schedule 3(d) of the
Disclosure Schedules, Sellers have no Liability to pay any fees or commissions
to any broker, finder, or agent with respect to the transactions contemplated by
this Agreement for which Buyer could become liable or obligated.


(e)           Title to Assets.   Target has good and marketable title to, or a
valid leasehold interest in, the properties and assets used or usable by it,
located on its premises, or shown on the Most Recent Balance Sheet or acquired
after the date thereof, free and clear of all Liens, except for properties and
assets disposed of in the Ordinary Course of Business since the date of the Most
Recent Balance Sheet.  Target has good and marketable title to all of the
Acquired Assets, free and clear of any Liens or restriction on transfer.  No
property or interest in any property which relates to and is or will be
necessary or useful in the present or currently contemplated future operation of
Target’s business, is presently owned by or leased by or to any party other than
Target.


(f)           Subsidiaries.  Target does not have any Subsidiaries. The
Dissolved Subsidiary was validly dissolved, effective December 31, 2003, in full
compliance with all applicable law. The Dissolved Subsidiary had no Liabilities
prior to its dissolution.  The Dissolved Subsidiary does not have and has not
had at any time since its dissolution any interest in or related to the business
of Target or any Acquired Asset. Target has delivered to the Buyer accurate and
complete copies of the certificates of dissolution and all other documents
relating to the dissolution of the Dissolved Subsidiary.


(g)           Financial Statements.  Attached hereto as Exhibit F are the
following financial statements (collectively the “Financial Statements”): (i)
internally prepared balance sheet and statement of income for Target as of and
for the fiscal years ended December 31, 2012 (the “Most Recent Fiscal Year
End”), December 31, 2011 and December 31, 2010; and (ii) internally prepared
balance sheet and statement of income for Target (the “Most Recent Financial
Statements”) as of and for the six (6) months ending June 30, 2013 (the “Most
Recent Fiscal Month End”).  The Financial Statements have been prepared in
accordance with GAAP through the periods covered thereby present fairly the
financial condition of Target as of such dates and the results of operations and
cash flows of Target for such periods, are correct and complete, and are
consistent with the books and records of Target (which books and records are
correct and complete); provided, however, that the Most Recent Financial
Statements are subject to normal year-end adjustments (which will not be
material individually or in the aggregate).


 
12

--------------------------------------------------------------------------------

 
 
(h)           Undisclosed Liabilities.   Target does not have any material
Liability (and there is no known basis for any present or future action, suit,
proceeding, hearing, investigation, charge, complaint, claim, or demand against
any of them giving rise to any material Liability), except for (i) Liabilities
set forth on the face of the Most Recent Balance Sheet (rather than in any notes
thereto) and (ii) Liabilities that have arisen after the Most Recent Fiscal
Month End in the Ordinary Course of Business (none of which results from, arises
out of, relates to, is in the nature of, or was caused by any breach of
contract, breach of warranty, tort, infringement, or violation of law).


(i)           Solvency.  As of the effective time of the Closing, after giving
effect to the transactions contemplated by this Agreement, Target will not: (a)
be insolvent (either because its financial condition is such that the sum of its
debts is greater than the fair market value of its assets or because the fair
saleable value of its assets (i.e., the Purchase Price) is less than the amount
required to pay its probable liabilities on existing debts as they mature; or
(b) have incurred debts beyond its ability to pay as they become due.  Target
shall remain solely liable and responsible for the Excluded Liabilities,
discharge and satisfy its accounts payable (to the extent not included in the
Assumed Liabilities) at Closing and other Excluded Liabilities when due, and
indemnify and hold Buyer harmless from and against such Excluded Liabilities in
accordance with the provisions of this Agreement.


(j)           Legal Compliance.  Target and its Affiliates have substantially
complied with all applicable laws (including rules, regulations, codes, plans,
injunctions, judgments, orders, decrees, rulings, and charges thereunder and
including the Foreign Corrupt Practices Act, 15 U.S.C. 78dd-1 et seq.) of
federal, state, local, and foreign governments (and all agencies thereof) in
respect of the Acquired Assets, the Real Property and the operation of Target’s
business, and no action, suit, proceeding, hearing, investigation, charge,
complaint, claim, demand, or notice has been filed or commenced against any of
them alleging any failure so to comply.


(k)           Tax Matters.


(i)            Target has timely filed all Tax Returns that it was required to
file under applicable laws and regulations. All such Tax Returns were correct
and complete in all respects and were prepared in substantial compliance with
all applicable laws and regulations.  All Taxes due and owing by Target (whether
or not shown or required to be shown on any Tax Return) have been paid.  Target
is not currently the beneficiary of any extension of time within which to file
any Tax Return.  No claim has ever been made by an authority in a jurisdiction
where Target does not file Tax Returns that Target is or may be subject to
taxation by that jurisdiction.  There are no Liens on any of the assets of
Target that arose in connection with any failure (or alleged failure) to pay any
Tax.


(ii)           Without limiting the foregoing, Target has withheld and paid all
Taxes required to have been withheld and paid in connection with any amounts
paid or owing to any employee, independent contractor, creditor, stockholder, or
other third party, and all Forms W-2 and 1099 required with respect thereto have
been properly completed and timely filed.


(iii)           Schedule 3(k) of the Disclosure Schedules lists all federal,
state, local, and foreign income Tax Returns filed with respect to Target for
taxable periods ended on or after December 31, 2010.  None of Target’s Tax
Returns are the subject of audit. Target has delivered to Buyer correct and
complete copies of all income Tax Returns, examination reports, and statements
of deficiencies assessed against or agreed to by Target since December 31, 2010.


 
13

--------------------------------------------------------------------------------

 
 
(iv)           No foreign, federal, state, or local tax audits or administrative
or judicial Tax proceedings are pending or being conducted with respect to
Target.  Target has not received from any foreign, federal, state, or local
taxing authority (including jurisdictions where has not filed Tax Returns) any
(i) notice indicating an intent to open an audit or other review, (ii) request
for information related to Tax matters, or (iii) notice of deficiency or
proposed adjustment for any amount of Tax proposed, asserted, or assessed by any
taxing authority against Target. Target has not waived any statute of
limitations in respect of Taxes or agreed to any extension of time with respect
to a Tax assessment or deficiency.


(l)           Real Property.


(i)             There is no Owned Real Property.


(ii)            §3(l)(ii) of the Disclosure Schedule sets forth the address of
the sole parcel of Leased Real Property.


(iii)           The Leased Real Property identified in 3(l)(ii) of the
Disclosure Schedule comprises all of the real property used in Target’s
business; and Target is not a party to any agreement or option to purchase any
real property or interest therein.


(iv)           To the Knowledge of Sellers, all buildings, structures, fixtures
and equipment, and all components thereof (including the roof, foundation,
load-bearing walls and other structural elements thereof), heating, ventilation,
air conditioning, mechanical, electrical, plumbing and other building systems
(including environmental control, remediation and abatement systems, sewer,
storm and waste water systems, fire protection, security and surveillance
systems, and telecommunications, computer, wiring and cable installations) and
parking facilities included in the Real Property (the “Improvements”) are in
good condition and repair and sufficient for the operation of Target’s
business.  To the Knowledge of Sellers, there are no structural deficiencies or
latent defects affecting any of the Improvements and there are no facts or
conditions affecting any of the Improvements which would, individually or in the
aggregate, interfere in any material respect with the use or occupancy of the
Improvements or any portion thereof in the operation of Target’s business as
currently conducted thereon.


(v)           To the Knowledge of Sellers, there is no condemnation,
expropriation or other proceeding in eminent domain, pending or threatened,
affecting any parcel of Real Property or any portion thereof or interest
therein.  To the Knowledge of Sellers, there is no injunction, decree order,
writ or judgment outstanding or any claim, litigation, administrative action or
similar proceeding pending or threatened relating to the lease, use or occupancy
of the Real Property or any portion thereof or the operation of Target’s
business as currently conducted thereon.


(vi)           To the Knowledge of Sellers, the Real Property is in compliance,
in all material respects, with all applicable building, zoning, subdivision,
health and safety and other land use laws, including the Americans with
Disabilities Act of 1990, as amended, and all insurance requirements affecting
the Real Property (collectively, the “Real Property Laws”), and the current use
and occupancy of the Real Property and operation of Target’s business thereon
does not violate any Real Property Laws.  Target has not received any notice of
violation of any Real Property Law and, to the Knowledge of Sellers, there is no
basis for the issuance of any such notice or the taking of any action for such
violation.


 
14

--------------------------------------------------------------------------------

 
 
(m)           Intellectual Property. (i)  Target owns or possesses or has the
right to use pursuant to a license or permission all Intellectual Property
necessary for the operation of the business of Target as presently
conducted.  Each item of Intellectual Property owned or used by Target
immediately prior to the Closing will be owned or available for use by Buyer on
identical terms and conditions immediately subsequent to the Closing hereunder.


(ii)           Target’s businesses as presently conducted do not infringe upon
or misappropriate any Intellectual Property rights of third parties; and none of
Sellers has ever received any charge, complaint, claim, demand, or notice
alleging any such infringement or misappropriation (including any claim that
Target must license or refrain from using any Intellectual Property rights of
any third party). To the Knowledge of Sellers, no third party has infringed upon
or misappropriated any Intellectual Property rights of Target.


(iii)           Target has no patents or pending patent applications. Schedule
3(m)(iii) of the Disclosure Schedules identifies: each registration that has
been issued to Target with respect to any of its Intellectual Property, each
pending application for registration that Target has made with respect to any of
its Intellectual Property, and each license, sublicense, agreement, or other
permission that Target has granted to any third party with respect to any of its
Intellectual Property (together with any exceptions). Target has delivered to
Buyer correct and complete copies of all such registrations, applications,
licenses, sublicenses, agreements, and permissions (as amended to
date).  Schedule 3(m)(iii) of the Disclosure Schedules also identifies each
material unregistered trademark, unregistered service mark, trade name,
corporate name or Internet domain name, computer software item (other than
software owned by any third party) and each material unregistered copyright
owned by Target and used in connection with its business.  With respect to each
item of Intellectual Property required to be identified on Schedule 3(m)(iii) of
the Disclosure Schedules:


(A)           Target owns and possesses all right, title, and interest in and to
the item, free and clear of any Lien, license, or other restriction or
limitation regarding use or disclosure;


(B)           the item is not subject to any outstanding injunction, judgment,
order, decree, ruling, or charge;


(C)           no action, suit, proceeding, hearing, investigation, charge,
complaint, claim, or demand is pending or, to the Knowledge of Sellers, is
threatened that challenges the legality, validity, enforceability, use, or
ownership of the item, and there are no grounds for the same;


(D)           Target has not agreed to indemnify any Person for or against any
interference, infringement, misappropriation, or other conflict with respect to
the item; and


(E)           no loss or expiration of the item is threatened, pending, or
reasonably foreseeable, except for patents expiring at the end of their
statutory terms (and not as a result of any act or omission by Sellers,
including without limitation, a failure by Sellers to pay any required
maintenance fees).


(iv)           Schedule 3(m)(iv) of the Disclosure Schedules identifies each
item of Intellectual Property that any third party owns and that Target uses
pursuant to license, sublicense, agreement, or permission.  Target has delivered
to Buyer correct and complete copies of all such licenses, sublicenses,
agreements, and permissions (each as amended to date).  With respect to each
item of Intellectual Property required to be identified on Schedule 3(m)(iv) of
the Disclosure Schedules:


(A)           the license, sublicense, agreement, or permission covering the
item is legal, valid, binding, enforceable, and in full force and effect;


 
15

--------------------------------------------------------------------------------

 
 
(B)           the license, sublicense, agreement, or permission will continue to
be legal, valid, binding, enforceable, and in full force and effect on identical
terms following consummation of the transactions contemplated hereby;


(C)           neither Seller, nor to Seller’s Knowledge, any other party to the
license, sublicense, agreement, or permission is in breach or default, and to
Seller’s Knowledge no event has occurred that with notice or lapse of time would
constitute a breach or default or permit termination, modification, or
acceleration thereunder;


(D)           no party to the license, sublicense, agreement, or permission has
repudiated any provision thereof;


(E)           with respect to each sublicense, the representations and
warranties set forth in subsections (A) through (D) above are true and correct
with respect to the underlying license;


(F)           to the Knowledge of Sellers, the underlying item of Intellectual
Property is not subject to any outstanding injunction, judgment, order, decree,
ruling, or charge;


(G)           no action, suit, proceeding, hearing, investigation, charge,
complaint, claim, or demand is pending against Target or, to the Knowledge of
Sellers, is threatened that challenges the legality, validity, or enforceability
of the underlying item of Intellectual Property, and there are no known grounds
for the same;


(H)           Target has not granted any sublicense or similar right with
respect to the license, sublicense, agreement, or permission; and


(I)           the underlying item of Intellectual Property does not constitute
open source, public source, or freeware Intellectual Property, or any
modification or derivative work thereof, including any version of any software
licensed pursuant to any GNU general public license or limited general public
license, or other software that is licensed pursuant to a license that purports
to require the distribution of, or access to, Source Code or purports to
restrict a party’s ability to charge for distribution or use of software, and
was not used in, incorporated into, integrated or bundled with, any Intellectual
Property that is, or was, incorporated in, or used in the development or
compilation of, any Intellectual Property of Target.


(vi)           Target has taken all necessary and desirable actions to maintain
and protect all of the Intellectual Property of Target and will continue to
maintain and protect all of the Intellectual Property of Target prior to Closing
so as not to adversely affect the validity or enforceability thereof.  Without
limiting the foregoing, Target has required each employee or consultant of
Target with access to such Intellectual Property and each other Person with
access to such Intellectual Property, as reasonably necessary, to execute a
binding confidentiality agreement (copies of which have been made available to
Buyer) and, to the Knowledge of Sellers, there has not been a material breach of
any such agreement.


(vii)          Target has complied in all material respects with and is
presently in compliance in all material respects with all foreign, federal,
state, local, governmental, administrative, or regulatory laws, regulations,
guidelines, and rules applicable to any Intellectual Property or to personal
information and Sellers shall take all steps necessary to ensure such compliance
until Closing.


 
16

--------------------------------------------------------------------------------

 
 
(n)           Sufficiency of Assets.   The Acquired Assets include all of the
assets and property of Target that are necessary to conduct Target’s business as
it is presently being conducted, and the Acquired Assets conveyed to Buyer on
the Closing Date will be sufficient to enable Buyer to continue to conduct
Target’s business as it is presently being conducted.  All of the Acquired
Assets are free from material defects (patent and latent), have been maintained
in accordance with GAAP and normal industry practice, are in good operating
condition and repair (subject to normal wear and tear) and are suitable for the
purposes for which it presently is used.


(o)           Contracts.  Schedule 3(o) of the Disclosure Schedules lists all
contracts and other agreements (whether written or oral) to which Target is a
party, which are in effect as of the date hereof and which are included in the
Acquired Assets.  There are no such contracts or agreements that are material to
Target’s business that are not included in the Acquired Assets.  Target has
delivered to Buyer a correct and complete copy of each written agreement, and a
summary of the terms of each oral agreement, listed on Schedule 3(o) of the
Disclosure Schedules.  With respect to each such agreement: (A) the agreement is
legal, valid, binding, enforceable, and in full force and effect, except as
enforceability may be limited by bankruptcy, insolvency, liquidation,
receivership, moratorium or other similar laws affecting the enforceability of
the rights of creditors and general principles of equity, regardless of whether
such enforcement is sought in a proceeding in equity or at law; (B) the
agreement will continue to be legal, valid, binding, enforceable, and in full
force and effect on the same terms following the consummation of the
transactions contemplated hereby (including the assignments and assumptions
referred to in §2), except as enforceability may be limited by bankruptcy,
insolvency, liquidation, receivership, moratorium or other similar laws
affecting the enforceability of the rights of creditors and general principles
of equity, regardless of whether such enforcement is sought in a proceeding in
equity or at law; (C) neither Seller, nor to Seller’s Knowledge, any other party
is in breach or default, and to Seller’s Knowledge, no event has occurred that
with notice or lapse of time would constitute a breach or default, or permit
termination, modification, or acceleration, under the agreement; (D) no party
has repudiated any provision of the agreement; and (E) no such agreement which
has not been provided to Buyer has a term in excess of one (1) year which cannot
be terminated by Target in its sole and absolute discretion, imposes payment or
performance obligations on Target in excess of $5,000 in the aggregate, or is
anticipated to result in a material loss to Target.


(p)           Accounts Receivable; Accounts Payable and Accrued Expenses.  (i)
All accounts receivable of Target are reflected properly on its books and
records, are valid receivables that arose in the Ordinary Course of Business
subject to no setoffs or counterclaims and are current and collectible
in accordance with their terms at their recorded amounts, subject only to the
reserve for bad debts set forth on the face of the Most Recent Balance Sheet
(rather than in any notes thereto) as adjusted for the passage of time through
the Closing Date in accordance with GAAP and the past custom and practice of
Target.  Without limiting the foregoing, Target has not accelerated its
invoicing or collections in a manner inconsistent with its Ordinary Course of
Business.


(ii)           All Accounts Payable and Accrued Expenses are reflected properly
on Target’s books and records, are valid payables or accrued expenses incurred
in the Ordinary Course of Business and not subject to dispute and are not past
due.  Target has not deferred or delayed the payment of its Accounts Payable and
Accrued Expenses in a manner inconsistent with its Ordinary Course of Business.


(q)           Powers of Attorney.  There are no outstanding powers of attorney
executed on behalf of Target.


 
17

--------------------------------------------------------------------------------

 
 
(r)           Insurance.  Target has delivered copies of each current insurance
policy (including policies providing property, casualty, liability and workers’
compensation coverage and bond and surety arrangements) to which Target is a
party, a named insured or otherwise the beneficiary of coverage.  With respect
to each such insurance policy: (i) the policy is legal, valid, binding,
enforceable and in full force and effect in all material respects; (ii) neither
Target nor any other party to the policy is in breach or default (including with
respect to the payment of premiums or the giving of notices), and no event has
occurred that, with notice or the lapse of time, would constitute such a breach
or default or permit termination, modification or acceleration, under the policy
and (iii) no party to the policy has repudiated any provision thereof. Target
has been covered during the past three (3) years by insurance in scope and
amount customary and reasonable for the business in which it has engaged during
the aforementioned period.  §3(r) of the Disclosure Schedule describes any
material self-insurance arrangements affecting Target.


(s)           Litigation.  Schedule 3(s) of the Disclosure Schedules sets forth
each instance within the last five (5) years in which Target (i) was or is
subject to any outstanding injunction, judgment, order, decree, ruling, or
charge or (ii) was or is a party or, to the Knowledge of Sellers, is threatened
to be made a party to any action, suit, grievance, proceeding, hearing, or
investigation of, in, or before any court or quasi-judicial or administrative
agency of any federal, state, local, or foreign jurisdiction or before any
arbitrator. To the Knowledge of Sellers, there is no reason to believe that any
such action, suit, proceeding, hearing, or investigation may be brought or
threatened against Target or that there is any basis for the foregoing.


(t)           Service Warranty.  Each service rendered by Target has been in
substantial conformity with all applicable contractual commitments and all
express and implied warranties, and Target does not have any material Liability
(and, to the Knowledge of Sellers, there is no basis for any present or future
action, suit, proceeding, hearing, investigation, charge, complaint, claim, or
demand against any of them giving rise to any Liability) for provision of
additional services in respect thereof, or other damages in connection
therewith, subject only to warranty liabilities.


(u)           Service Liability.   Target does not have any material Liability
(and, to the Knowledge of Sellers, there is no basis for any present or future
action, suit, proceeding, hearing, investigation, charge, complaint, claim, or
demand against any of them giving rise to any material Liability) arising out of
any injury to individuals or property as a result of the service rendered by
Target.


(v)           Employees.


(i)           With respect to the business of Target, except as set forth on
Schedule 3(v)(i) of the Disclosure Schedules:


(A)           there is no employment-related charge, complaint, grievance,
investigation, inquiry, citation, audit or obligation of any kind, pending or,
to the Knowledge of Sellers, threatened, in any forum, relating to an alleged
violation or breach by Target (or its officers, directors or employees,
including, without limitation, employees leased by Target) of any law,
regulation, or contract; and


(B)           to the Knowledge of Sellers, no employee or agent of Target
(including, without limitation, employees leased by Target) has committed any
act or omission giving rise, or which could give rise, to material liability for
any violation or breach identified in subsection (A).


 
18

--------------------------------------------------------------------------------

 
 
(ii)           Except as set forth on Schedule 3(v)(ii) of the Disclosure
Schedules, (A) there are no employment contracts or severance agreements with
any employees of Target (including, without limitation, any employees leased by
Target), and (B) there are no written personnel policies, rules, or procedures
applicable to employees of Target (including, without limitation, any employees
leased by Target).


(iii)           With respect to this transaction, any notice required under any
law has been given.


(w)           Employee Benefits. 


(i)           Target does not have any ERISA Affiliate.  Except as set forth on
Schedule 3(w) of the Disclosure Schedules, Target does not maintain or
contribute to, nor has it maintained or contributed to, any “employee pension
benefit plans” as defined in Section 3(2) of ERISA, “employee welfare benefit
plan” as defined in Section 3(l) of ERISA, or stock bonus, stock option,
restricted stock, stock appreciation right, stock purchase, bonus, incentive,
deferred compensation, severance, or vacation plans, or any other employee
benefit plan, program, policy or arrangement maintained or contributed to by
Target or to which Target contributes or is obligated to make payments
thereunder or otherwise may have any liability (collectively, the “Employee
Benefit Plans”).


(ii)          Target does not have any liability (including any contingent
liability under Section 4204 of ERISA) with respect to any multiemployer plan
defined as such in Section 3(37) of ERISA to which contributions are or have
been made by Target or as to which Target may have liability and that is covered
by Title IV of ERISA (“Multiemployer Plan”) covering employees (or former
employees) employed in the United States.


(iii)         None of the “welfare benefit plans” as defined in Section 3(l) of
ERISA maintained by Target provide for continuing benefits or coverage for any
participant or any beneficiary of a participant following termination of
employment, except as may be required under COBRA and except for severance
obligations of Target, or except at the expense of the participant or the
participant’s beneficiary.


(iv)         Each Employee Benefit Plan identified on Schedule 3(w) of the
Disclosure Schedules (and each related trust, insurance contract, or fund) has
been maintained, funded and administered in all material respects in accordance
with the terms of such Employee Benefit Plan, all applicable laws, rules and
regulations, including without limitation, the rules and regulations promulgated
by the Department of Labor, PBGC, and the United States Treasury, and complies
in form and in operation in all material respects with the applicable
requirements of ERISA, the Code, and other applicable laws.


(v)         The consummation of the transactions contemplated hereby will not
result in an increase in the amount of compensation or benefits or accelerate
the vesting or timing of payment of any benefits or compensation payable to or
in respect of any individual and there is no amount payable to any Person on
account of the transactions except as otherwise provided herein and except for
any such increase, acceleration or compensation that will not become a liability
of Buyer after the Closing.


(x)           Guaranties.   Target is not a guarantor or otherwise liable for
any Liability (including indebtedness) of any other Person.


 
19

--------------------------------------------------------------------------------

 
 
(y)           Environmental, Health and Safety Matters.
 
(i)            Target and its Affiliates have complied and are in compliance, in
each case in all material respects, with all Environmental, Health and Safety
Requirements in respect of the Acquired Assets, the Real Property and Target’s
operation of its business.


(ii)           Neither Target nor any of its Affiliates has received any written
or oral notice, report or other information regarding any actual or alleged
violation of Environmental, Health and Safety Requirements or any Liabilities,
including any material investigatory, remedial or corrective obligations,
relating to the Acquired Assets, the Real Property or Target’s operation of its
business, arising under Environmental, Health and Safety Requirements.


(iii)          To Seller’s Knowledge, none of the following exists at the Real
Property or any other property or facility operated by Target: (A) underground
storage tanks, (B) asbestos-containing material in any form or condition, (C)
materials or equipment containing polychlorinated biphenyls or (D) landfills,
surface impoundments or disposal areas.


(iv)          Neither Target nor any of its Affiliates has treated, stored,
disposed of, arranged for or permitted the disposal of, transported, handled,
manufactured, distributed or released any substance, including without
limitation any hazardous substance or owned or operated any property or facility
(and no such property or facility is contaminated by any such substance) so as
to give rise to any current or future Liabilities on the part of Target,
including any Liability for fines, penalties, response costs, corrective action
costs, personal injury, property damage, natural resources damages or attorneys’
fees, pursuant to the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, the Solid Waste Disposal Act, as amended or
any other Environmental, Health and Safety Requirements.


(v)          Target has not assumed, undertaken or otherwise become subject to
any Liability, including without limitation any obligation for corrective or
remedial action, of any other Person relating to Environmental, Health and
Safety Requirements.


(z)           Certain Business Relationships With Target.   None of any Seller
(other than Target) nor any of Sellers’ Affiliates, nor any of their respective
managers, directors, officers, stockholders, independent contractors and
employees, has been involved in any material business arrangement or
relationship with Target within the past twelve (12) months, and none of the
foregoing owns any material asset, tangible or intangible, that is used in the
business of Target.  None of any Seller (other than Target) nor any of Sellers’
Affiliates, nor any of their respective managers, directors, officers,
stockholders, independent contractors and employees, owns any asset, tangible or
intangible, that is used in the business of Target not included in the Acquired
Assets.  Without limiting the foregoing, no transaction between or among Target
and any of its Affiliates is included in the Financial Statements.
 
(aa)           Customers and Suppliers.


(i)            Schedule 3(aa) of the Disclosure Schedules lists (A) the twenty
(20) largest customers of Target for the most recent fiscal year and sets forth
opposite the name of each such customer the dollar amount and percentage of
consolidated net sales attributable to such customer; and (B) all
customers/clients of Target with respect to whom Target has not fully satisfied
its performance obligations.


 
20

--------------------------------------------------------------------------------

 
 
(ii)           No material supplier of Target has indicated that it intends to
or shall stop, or materially decrease the rate of, supplying products or
services to Target (whether as a result of the consummation of the transactions
contemplated hereby or otherwise), and no customer listed on Schedule 3(aa) of
the Disclosure Schedules has indicated that it intends to or will stop,
materially decrease the rate of, or change the terms (whether related to
payment, price or otherwise) with respect to buying materials, products or
services from Target (whether as a result of the consummation of the
transactions contemplated hereby or otherwise).  To the Knowledge of Sellers,
there is no basis or any reason to believe that any of the foregoing shall
occur.


(bb)           Customer Data.  Target does not perform any functions on behalf
or for the benefit of its customers in respect of the collection, storage or
maintenance of any of its customer’s equipment, data, records or other
information that would, to the extent it experienced any failure or slowdown or
became unavailable for any amount of time, could cause a material disruption or
interruption in or to the business or operations of such customers.


(cc)           Computer and Technology Security. Target has taken reasonable
steps to safeguard the information technology systems utilized in the operation
of the business of Target, including the implementation of procedures to ensure
that such information technology systems are free from any disabling codes or
instructions, timer, copy protection device, clock, counter or other limiting
design or routing and any “back door,” “time bomb,” “Trojan horse,” “worm,”
“drop dead device,” “virus,” or other software routines or hardware components
that in each case permit unauthorized access or the unauthorized disablement or
unauthorized erasure of data or other software by a third party, and, to the
Knowledge of Sellers, to date there have been no successful unauthorized
intrusions or breaches of the security of the information technology systems
except as listed on Schedule 3(cc) of the Disclosure Schedules.


(dd)           Data Privacy.  Target’s business has materially complied with
and, as presently conducted, is in material compliance with, all Data Laws.
Target has materially complied with, and is presently in material compliance
with, its policies applicable to data privacy, data security, and/or personal
information.  Except as set forth on Schedule 3(dd) of the Disclosure Schedules,
Target has not experienced any incident in which personal information or other
sensitive data was or may have been stolen or improperly accessed, and Target is
not aware of any facts suggesting the likelihood of the foregoing, including
without limitation, any breach of security or receipt of any notices or
complaints from any Person regarding personal information or other data.


(ee)           Events Subsequent to Most Recent Fiscal Year End.   Except as set
forth on §3(ee) of the Disclosure Schedule, since the Most Recent Fiscal Year
End, there has not been any Material Adverse Change.  Without limiting the
generality of the foregoing, since that date:


(i)             Target has not entered into any agreement, contract, lease, or
license (or series of related agreements, contracts, leases, and licenses)
either involving more than $5,000 or which is outside the Ordinary Course of
Business;


(ii)            no party (including Target) has accelerated, terminated,
modified, or cancelled any agreement, contract, lease, or license (or series of
related agreements, contracts, leases, and licenses) to which Target is a party
or by which Target is bound;


(iii)           Target has not made any capital expenditure (or series of
related capital expenditures) either (A) involving more than $5,000 or (B)
outside the Ordinary Course of Business;


(iv)           Target has not engaged in any efforts outside the Ordinary Course
of Business to accelerate the collection of any accounts receivable, other than
efforts in accordance with past custom and practice to collect accounts
receivable that are past due;
 
 
21

--------------------------------------------------------------------------------

 
 
(v)           Target has not delayed or postponed the payment of accounts
payable and other Liabilities outside the Ordinary Course of Business;


(vi)           Target has not cancelled, compromised, waived, or released any
right or claim (or series of related rights and claims) except in the Ordinary
Course of Business;


(vii)          Target has not transferred, assigned, or granted any license or
sublicense of any rights under or with respect to any Intellectual Property
except in the Ordinary Course of Business;


(viii)         Target has not experienced any material damage, destruction, or
loss (whether or not covered by insurance) to its property;


(ix)           Target is not a party to any employment contract that has not
been disclosed to Buyer, or any collective bargaining agreement, written or
oral;


(x)            Target has not granted any increase in the base compensation of
any of its current managers, officers and employees outside the Ordinary Course
of Business;


(xi)           Target does not have any bonus, profit sharing, incentive,
severance, or other plan, contract, or commitment for the benefit of any of its
managers, officers and employees that has not been disclosed to Buyer;


(xii)          Target has not made any other change in employment terms for any
of its managers, officers and employees outside the Ordinary Course of Business;


(xiii)         Target has not made any loans or advances of money;


(xiv)         Target has not engaged in any transaction outside the Ordinary
Course of Business; and


(xv)          Target has not committed to any of the foregoing.


(ff)           Disclosure.  The representations and warranties contained in this
§3 do not contain any untrue statement of a fact or omit to state any fact
necessary in order to make the statements and information contained in this §3
not misleading.  Sellers know of no facts that are material to the operation of
Target’s business or Buyer’s understanding of the risks inherent in the Target’s
business or its operation that have not been disclosed to Buyer.


§4.           Buyer’s Representations and Warranties.  Buyer represents and
warrants to Target that the statements contained in this §4 are correct and
complete as of the date of this Agreement and will be correct and complete as of
the Closing Date (as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this §4), except as set
forth in the Disclosure Schedule. The Disclosure Schedule will be arranged in
sections corresponding to the lettered and numbered sections contained in this
§4.


(a)           Organization of Buyer.  Buyer is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware.


 
22

--------------------------------------------------------------------------------

 
 
(b)           Authorization of Transaction.  Buyer has corporate power and
authority to enter into this Agreement, to consummate the transactions
contemplated hereby and to comply with the terms, conditions and provisions
hereof.  The execution, delivery and performance of this Agreement by Buyer,
including, without limitation, the deliveries and other agreements of Buyer
contemplated hereby, have been duly authorized and approved Buyer.  This
Agreement is, and each other agreement or instrument of Buyer contemplated
hereby will be, the legal, valid and binding agreement of Buyer, enforceable in
accordance with its terms.


(c)           Non-contravention.   Neither the execution and delivery of this
Agreement, nor the consummation of the transactions contemplated hereby
(including the assignments and assumptions referred to in §2), will (i) violate
any constitution, statute, regulation, rule, injunction, judgment, order,
decree, ruling, charge, or other restriction of any government, governmental
agency, or court to which Buyer is subject or any provision of its certificate
of incorporation or bylaws, or other governing documents or (ii) conflict with,
result in a breach of, constitute a default under, result in the acceleration
of, create in any party the right to accelerate, terminate, modify, or cancel,
or require any notice under any agreement, contract, lease, license, instrument,
or other arrangement to which  Buyer is a party or by which it is bound or to
which any of its assets are subject, except where the violation, conflict,
breach, default, acceleration, termination, modification, cancellation, failure
to give notice, or Lien would not have a Material Adverse Effect.  Buyer does
not need to give any notice to, make any filing with, or obtain any
authorization, consent, or approval of any government or governmental agency in
order for the Parties to consummate the transactions contemplated by this
Agreement (including the assignments and assumptions referred to in §2), except
where the failure to give notice, to file, or to obtain any authorization,
consent, or approval would not have a Material Adverse Effect.


(d)           Brokers’ Fees.  Buyer has no Liability to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which Target could become liable or
obligated.


§5.           Post-Closing Agreements  From and after the Closing, the Parties
shall have the respective rights and obligations which are set forth in this §5.


(a)           Inspection of Records.  Target, Buyer and their respective
Affiliates shall each retain (which retention may be in electronic format) and
make their respective books and records (including work papers in the possession
of their respective accountants) available for inspection by the other Party, or
by its duly accredited representatives, for reasonable business purposes at all
reasonable times during normal business hours, for a seven (7) year period after
the Closing Date, with respect to all transactions of Target occurring prior to
and those relating to the Closing, and the historical financial condition,
assets, liabilities, operations and cash flows of Target.  In the case of
records owned by Target or any of its Affiliates, such records shall be made
available at Target’s executive office, and in the case of records owned by
Buyer, such records shall be made available at Buyer’s executive office.  As
used in this subsection, the right of inspection includes the right to make
extracts or copies.  The representatives of a Party inspecting the records of
the other Party shall be reasonably satisfactory to the other Party.


(b)           Payroll Taxes and Payroll Records.  Target and Buyer agree that if
the Closing shall have occurred, Buyer may employ certain individuals who
immediately before the Closing Date were employed by Target.  Target shall,
however, furnish a Form W-2 to each employee employed by Target disclosing all
wages and other compensation paid through the Closing Date, and taxes withheld
therefrom, and Buyer shall furnish a Form W-2 to each employee employed by Buyer
who had been employed by Target disclosing all wages and other compensation paid
for the balance of the calendar year in which the Closing Date occurs, and taxes
withheld therefrom.


 
23

--------------------------------------------------------------------------------

 
 
(c)           Certain Assignments.  Target will use its commercially reasonable
efforts to obtain any third-party consents required in connection with the sale
and assignment of the Acquired Assets and the consummation of the transactions
required herein, including, without limitation, those referred to in §3(c).  Any
other provision of this Agreement to the contrary notwithstanding, this
Agreement shall not constitute an agreement to transfer or assign, or a transfer
or assignment of, any agreement, claim, commitment, contract, lease, license,
permit, sales order or purchase order, or any benefit arising thereunder or
resulting therefrom, if an attempt at transfer or assignment thereof without the
consent required or necessary for such assignment, would constitute a breach
thereof or in any way adversely affect the rights of Buyer or Target
thereunder.  If (i) the required consent to any such transfer or assignment is
not obtained, (ii) an attempted transfer or assignment would be ineffective or
would adversely affect the rights of Buyer or Target thereunder so that Buyer
would not receive substantially all of such rights, (iii) any such agreement or
contract is assigned to Buyer pursuant to the provisions hereof and the other
contracting party thereafter raises objections to the assignment and refuses to
allow Buyer to perform the contract on the terms therein provided, or threatens
to terminate the contract or sue for damages, or (iv) a surety company issuing a
bond to Target objects to the completion of a sales order or contract included
among the Acquired Assets by Buyer, then Buyer and Target shall cooperate  in
any arrangement Buyer may reasonably request to provide for Buyer the benefits
under such agreement or contract.  Such cooperation may include, without
limitation, and at Buyer’s request shall include, an arrangement to be entered
into between Buyer and Target pursuant to which Target shall nominally perform
an order or contract, Buyer shall retain the economic benefits or detriments of
the order or contract and Target shall perform the order or contract with
employees seconded to Target by Buyer (which employees shall be treated as
employees of Target during the period of performance) and with inventory,
equipment and supplies of Buyer necessary to complete the order or contract
transferred from Buyer to Target as required.  Nothing contained in this
subsection shall be construed as a waiver of any closing condition, nor shall it
limit the Liability, if any, of Target pursuant to this Agreement for failing to
have disclosed the need for, or failing to use commercially reasonable efforts
to obtain, any consent referred to herein.


(d)           Employees.  Buyer shall not be obligated to offer employment to
any employee of Target other than Hall. However, Buyer shall have the right to
employ employees of Target as of the Closing Date on such terms and conditions
as Buyer shall determine in its sole discretion.


(e)           Accounts Receivable.  In the event any Seller shall receive any
instrument of payment of any of the accounts receivable included in the Acquired
Assets, such Seller shall promptly deliver it to Buyer, endorsed where
necessary, without recourse, in favor of Buyer.  Similarly, in the event Buyer
shall receive any instrument of payment of any Excluded Assets, Buyer shall
promptly deliver it to Target, endorsed where necessary, without recourse, in
favor of Target.


(f)           Covenant Not to Compete.  As an inducement for Buyer to enter into
this Agreement, each Seller agrees that:


(i)           from and after the Closing and continuing for the lesser of three
(3) years from the Closing Date or the longest time permitted by applicable law,
such Seller shall not do any one or more of the following, directly or
indirectly, as an owner, member, partner, shareholder, consultant or (without
limitation by the specific enumeration of the foregoing) otherwise:


(A)           engage or participate in any business which is competitive with
the business of Target, as conducted on the Closing Date or as about to or
proposed to be conducted on the Closing Date;


(B)           solicit, induce, advise, request or influence any employee,
customer, prospective customer, sales representative, supplier, vendor, service
provider or any other Person to discontinue, reduce the extent of, discourage
the development of or otherwise adversely affect such relationship with Buyer
with respect to Target;


 
24

--------------------------------------------------------------------------------

 
 
(C)           canvass, solicit, promote or sell any product or service which
competes with any of Target’s products or services to any customer or
prospective customer of Buyer with respect to Target.  For purposes of this
§5(f), “customer” means any Person which is or was a customer of Target (or its
predecessor) during the twenty-four (24) months preceding the Closing
Date.  “Prospective customer” means any Person with which any employee of Target
(including, without limitation, employees leased by Target) has solicited on
behalf of Target during the twenty-four (24) months preceding the Closing date;
       
(D)           (1) recruit, solicit or otherwise induce or influence any
employee, consultant, sales representative, independent contractor or agent or
other personnel of Buyer (including, without limitation, any such Person
employed by Target prior to the Closing) to discontinue or otherwise terminate
such relationship with Buyer or (2) employ, seek to employ or cause any
competitive business (within the meaning of subsection (A)) to employ or seek to
employ as an employee, consultant, sales representative, independent contractor
or agent, any Person who is then (or was at any time within the preceding twelve
(12) months) an employee, consultant, sales representative, independent
contractor, agent or other personnel of Buyer (including, without limitation,
any such Person employed by Target prior to the Closing); or


(E)           take any other action that would interfere with or adversely
impact Buyer in the operation of the business as conducted by Target prior to
the Closing Date.


(ii)           in the event of any breach of subsection (i) the time period of
the breached covenant shall be extended for the period of such breach.  Sellers
recognize that the territorial, time and scope limita­tions set forth in this
subsection are reasonable and are required for the protection of Buyer and in
the event that any such territorial, time or scope limitation is deemed to be
unreasonable by a court of competent jurisdiction, Buyer and Sellers agree to
the reduction of either or any of said territorial, time or scope limitations to
such an area, period or scope as said court shall deem reasonable under the
circumstances.


(g)           Disclosure of Confidential Information.  As a further inducement
for Buyer to enter into this Agreement, Sellers agree that for the longest
period permitted by law after the Closing Date, Sellers shall, and shall cause
their Affiliates to, hold in strictest confidence, and not, without the prior
written approval of Buyer, use for their own benefit or the benefit of any party
other than Buyer or disclose to any person, firm or corporation other than Buyer
(other than as required by law) any Confidential Information.


(h)           Injunctive Relief.  Sellers specifically recognize that any breach
of subsections (f) or (g) will cause irreparable injury to Buyer and that actual
damages may be difficult to ascertain, and in any event, may be
inadequate.  Accordingly (and without limiting the availability of legal or
equitable, including injunctive, remedies under any other provisions of this
Agreement), Sellers agree that in the event of any such breach, Buyer shall be
entitled to injunctive relief in addition to such other legal and equitable
remedies that may be available.  Further, in the event that Sellers have been
found to have violated any of the terms of subsections (f) or (g), either after
a preliminary injunction hearing or a trial on the merits, Sellers shall pay to
Buyer its costs and expenses, including reasonable attorneys’ fees, in enforcing
the terms thereof.


 
25

--------------------------------------------------------------------------------

 
 
(i)           Tax Clearance Certificates.  Buyer and Target shall cooperate in
preparing and filing with the appropriate governmental authorities such forms as
may be required in order to obtain a tax clearance certificate or other document
absolving Buyer from any responsibility or liability for Target’s income, sales
and use taxes. Sellers hereby agree jointly and severally to indemnify and save
and hold harmless Buyer and its officers, directors, managers, partners,
stockholders, employees, agents, representatives, Affiliates, successors and
assigns from and against any and all Adverse Consequences arising out of or
resulting from the failure to comply with the bulk sales laws of the State of
Minnesota or such other state as to which such act or equivalent act applies or
may apply to the transactions contemplated by this Agreement


(j)           Further Assurances.  The Parties shall execute such further
documents, and perform such further acts, as may be necessary to transfer and
convey the Acquired Assets to Buyer, on the terms herein contained, and to
otherwise comply with the terms of this Agreement and consummate the transaction
contemplated hereby.


§6.           Indemnification.


(a)           Survival of Representations and Warranties.  All of the
representations and warranties of Sellers contained in §§3(a)-(f), and all of
the representations and warranties of Buyer contained in §§4(a)-(d), shall
survive the Closing (in each case even if the damaged Party or Parties knew or
had reason to know of any misrepresentation or breach of warranty at the time of
Closing) and continue in full force and effect indefinitely.  The
representations and warranties of Sellers contained in §§3(j), (k), (m), (w) and
(y) shall survive the Closing (in each case even if the damaged Party or Parties
knew or had reason to know of any misrepresentation or breach of warranty at the
time of Closing) and continue in full force and effect until the expiration of
any applicable statutes of limitations (after giving effect to any extensions of
waivers) plus sixty (60) days.  All of the other representations and warranties
of Sellers and Buyer contained herein shall survive the Closing (in each case
even if the damaged Party or Parties knew or had reason to know of any
misrepresentation or breach of warranty at the time of Closing) and continue in
full force and effect until the two (2) year anniversary of the Closing Date.


(b)           Indemnification Provisions for Buyer’s Benefit.


(i)           In the event a Seller breaches (or in the event any third party
alleges facts that, if true, would mean a Seller has breached) any of its
representations, warranties, and covenants contained in this Agreement
(determined without regard to any limitations or qualifications by materiality),
or if any of the statements in §3 are untrue (or in the event any third party
alleges facts that, if true, would mean that such statements are untrue), and
provided that Buyer makes a written claim for indemnification against Sellers
pursuant to §7(f), then each Seller shall be obligated jointly and severally to
indemnify Buyer and its officers, directors, managers, partners, stockholders,
employees, agents, representatives, Affiliates, successors and assigns (each a
“Buyer Indemnitee”), from and against the entirety of any Adverse Consequences
such Buyer Indemnitee suffers (including any Adverse Consequences such Buyer
Indemnitee suffers after the end of any applicable survival period) resulting
from, arising out of, relating to, in the nature of, or caused by the breach (or
the alleged breach) or the untruth (or alleged untruth).


(ii)           Each Seller shall be obligated jointly and severally to indemnify
each Buyer Indemnitee from and against the entirety of any Adverse Consequences
such Buyer Indemnitee may suffer resulting from, arising out of, relating to, in
the nature of, or caused by (A) any Excluded Liability that becomes a Liability
of such Buyer Indemnitee (including under any bulk transfer law of any
jurisdiction, under any common law doctrine of de facto merger or successor
liability, under Environmental, Health, and Safety Requirements, or otherwise by
operation of law) or (B) the operation of Target’s business or the use of the
Acquired Assets prior to or on the Closing Date (other than an Assumed
Liability, including, without limitation, Adverse Consequences resulting from
the termination by Buyer of any employee hired by Buyer after the Closing.


 
26

--------------------------------------------------------------------------------

 
 
(c)           Indemnification Provisions for Target’s Benefit.
 
(i)           In the event Buyer breaches any of its representations,
warranties, and covenants contained in this Agreement, and provided that
Sellers’ Representative makes a written claim for indemnification against Buyer
pursuant to §7(f), then Buyer shall be obligated to indemnify Target from and
against the entirety of any Adverse Consequences Target suffers (including any
Adverse Consequences Target suffers or Sellers suffer after the end of any
applicable survival period) resulting from, arising out of, relating to, in the
nature of, or caused by the breach (or the alleged breach).


(ii)           Buyer agrees to indemnify Target and the Sellers from and against
the entirety of any Adverse Consequences suffered resulting from, arising out
of, relating to, in the nature of, or caused by any Assumed Liability.


(d)           Matters Involving Third Parties.


(i)           If any third party notifies any Party entitled to indemnification
hereunder (the “Indemnified Party”) with respect to any matter (a “Third-Party
Claim”) that may give rise to a claim for indemnification against any other
Party (the “Indemnifying Party”) under this §6, then the Indemnified Party shall
promptly notify each Indemnifying Party thereof in writing; provided, however,
that no delay on the part of the Indemnified Party in notifying any Indemnifying
Party shall relieve the Indemnifying Party from any obligation hereunder unless
(and then solely to the extent) the Indemnifying Party is thereby prejudiced.


(ii)           Any Indemnifying Party shall have the right to defend the
Indemnified Party against the Third-Party Claim with counsel of its choice
reasonably satisfactory to the Indemnified Party so long as (A) the Indemnifying
Party notifies the Indemnified Party in writing within fifteen (15) days after
the Indemnified Party has given notice of the Third-Party Claim that the
Indemnifying Party shall indemnify the Indemnified Party from and against the
entirety of any Adverse Consequences the Indemnified Party may suffer resulting
from, arising out of, relating to, in the nature of, or caused by the
Third-Party Claim, (B) the Indemnifying Party provides the Indemnified Party
with evidence reasonably acceptable to the Indemnified Party that the
Indemnifying Party will have the financial resources to defend against the
Third-Party Claim and fulfill its indemnification obligations hereunder, (C) the
Third-Party Claim involves only money damages and does not seek an injunction or
other equitable relief, (D) settlement of, or an adverse judgment with respect
to, the Third-Party Claim is not, in the good faith judgment of the Indemnified
Party, likely to establish a precedential custom or practice materially adverse
to the continuing business interests or the reputation of the Indemnified Party,
and (E) the Indemnifying Party conducts the defense of the Third-Party Claim
actively and diligently.


(iii)           So long as the Indemnifying Party is conducting the defense of
the Third-Party Claim in accordance with §6(d)(ii), (A) the Indemnified Party
may retain separate co-counsel at its sole cost and expense and participate in
the defense of the Third-Party Claim, (B) the Indemnified Party shall not
consent to the entry of any judgment on or enter into any settlement with
respect to the Third-Party Claim without the prior written consent of the
Indemnifying Party (not to be unreasonably withheld), and (C) the Indemnifying
Party shall not consent to the entry of any judgment on or enter into any
settlement with respect to the Third-Party Claim without the prior written
consent of the Indemnified Party (not to be unreasonably withheld).


 
27

--------------------------------------------------------------------------------

 
 
(iv)           In the event any of the conditions in §6(d)(ii) is or becomes
unsatisfied, however, (A) the Indemnified Party may defend against, and consent
to the entry of any judgment on or enter into any settlement with respect to,
the Third-Party Claim in any manner it may reasonably deem appropriate (and the
Indemnified Party need not consult with, or obtain any consent from, any
Indemnifying Party in connection therewith), (B) the Indemnifying Parties shall
reimburse the Indemnified Party promptly and periodically for the costs of
defending against the Third-Party Claim (including reasonable attorneys’ fees
and expenses incurred after such condition or conditions become unsatisfied),
and (C) the Indemnifying Parties shall remain responsible for any Adverse
Consequences the Indemnified Party may suffer resulting from, arising out of,
relating to, in the nature of, or caused by the Third-Party Claim to the fullest
extent provided in this §6.


(e)           Determination of Adverse Consequences.  All indemnification
payments under this §6 shall be deemed adjustments to the Purchase Price.


(f)           Right of Setoff.  Buyer shall have the right, at its election, to
offset any amounts due from a Seller to Buyer against any amounts owed by Buyer
to a Seller.


(g)           Limitations.  Notwithstanding any provision contained herein to
the contrary, Sellers shall have no obligation to indemnify Buyer hereunder for
Adverse Consequences arising from or as a result of the failure of any
representations or warranties to be true and correct, in an aggregate amount in
excess of $200,000 in the aggregate.


(h)           Other Indemnification Provisions.  The foregoing indemnification
provisions are in addition to, and not in derogation of, any statutory,
equitable, or common law remedy (including without limitation any such remedy
arising under Environmental, Health, and Safety Requirements) any Party may have
with respect to Target or the transactions contemplated by this Agreement.


§7.           Miscellaneous.


(a)           No Third-Party Beneficiaries.   This Agreement shall not confer
any rights or remedies upon any Person other than the Parties and their
respective successors and permitted assigns.


(b)           Entire Agreement.   This Agreement (including the documents
referred to herein and all schedules and exhibits hereto) constitutes the entire
agreement between the Parties and supersedes any prior understandings,
agreements, or representations by or between the Parties, written or oral, to
the extent they relate in any way to the subject matter hereof.


(c)           Succession and Assignment.   This Agreement shall be binding upon
and inure to the benefit of the Parties named herein and their respective
successors and permitted assigns.  No Party may assign either this Agreement or
any of its rights, interests, or obligations hereunder without the prior written
approval of the other Party; provided, however, that Buyer may without the
consent of Sellers (i) assign any or all of its rights and interests hereunder
to one or more of its Affiliates and (ii) designate one or more of its
Affiliates to perform its obligations hereunder.


(d)           Counterparts.   This Agreement may be executed in one or more
counterparts (including by means of facsimile or electronic transmission in
portable document format), each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.


(e)           Headings.   The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.


 
28

--------------------------------------------------------------------------------

 
 
(f)           Notices.   All notices, requests, demands, claims, and other
communications hereunder shall be in writing. Any notice, request, demand,
claim, or other communication hereunder shall be deemed duly given (i) when
delivered personally to the recipient, (ii) one (1) business day after being
sent to the recipient by reputable overnight courier service (charges prepaid),
(iii) one (1) business day after being sent to the recipient by facsimile
transmission or electronic mail, or (iv) three (3) business days after being
mailed to the recipient by certified or registered mail, return receipt
requested and postage prepaid, and addressed to the intended recipient as set
forth below:


If to Target:
Personnel Strategies Inc.
 
1809 South Plymouth Road
 
Suite 350
 
Hopkins, Minnesota 55305
 
Attn:     Michael J. Hall
   
with copy to:
Best & Flanagan LLP
 
225 South Sixth Street
 
Suite 4000
 
Minneapolis, Minnesota 55402
 
Attn:  Daniel A. Kaplan
   
If to Buyer:
Professional Diversity Network, Inc.
 
801 W. Adams Street
 
Suite 600
 
Chicago, Illinois  60607
 
Attn:  James Kirsch
   
with copy to:
Patzik, Frank & Samotny Ltd.
 
150 South Wacker Drive
 
Suite 1500
 
Chicago, Illinois 60606
 
Attn:     Chadwick I. Buttell, Esq.



Any Party may change the address to which notices, requests, demands, claims,
and other communications hereunder are to be delivered by giving the other Party
notice in the manner herein set forth.


(g)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the domestic laws of the State of Illinois without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Illinois or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Illinois.


(h)           Attorneys’ Fees.  The prevailing parties in any litigation in
connection with this Agreement shall be entitled to recover from the
non-prevailing parties all costs and expenses, including, without limitation,
reasonable attorneys’ fees, incurred by the prevailing parties in connection
with any such litigation.


(i)           Amendments and Waivers.  No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by Buyer
and Sellers.  No waiver by any Party of any provision of this Agreement or any
default, misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be valid unless the same shall be in writing and
signed by the Party making such waiver nor shall such waiver be deemed to extend
to any prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such default, misrepresentation, or breach of warranty or
covenant.


 
29

--------------------------------------------------------------------------------

 
 
(j)           Severability.   Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.


(k)           Expenses.  Buyer and each Seller will bear their own costs and
expenses (including legal fees and expenses) incurred in connection with this
Agreement and the transactions contemplated hereby.  Without limiting the
generality of the foregoing, all transfer, documentary, sales, use, stamp,
registration and other such Taxes, and all conveyance fees, recording charges
and other fees and charges (including any penalties and interest) incurred in
connection with the consummation of the transactions contemplated by this
Agreement shall be paid by Target when due, and Target will, at its own expense,
file all necessary Tax Returns and other documentation with respect to all such
Taxes, fees and charges, and, if required by applicable law, the Parties will,
and will cause their respective Affiliates to, join in the execution of any such
Tax Returns and other documentation.


(l)           Construction.  The Parties have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement.  Any reference to any federal, state, local,
or foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise.  The
word “including” shall mean including without limitation.  Nothing in the
Disclosure Schedule shall be deemed adequate to disclose an exception to a
representation or warranty made herein unless the Disclosure Schedule identifies
the exception with reasonable particularity and describes the relevant facts in
reasonable detail. Without limiting the generality of the foregoing, the mere
listing (or inclusion of a copy) of a document or other item shall not be deemed
adequate to disclose an exception to a representation or warranty made herein
(unless the representation or warranty has to do with the existence of the
document or other item itself).  The Parties intend that each representation,
warranty, and covenant contained herein shall have independent significance.  If
any Party has breached any representation, warranty, or covenant contained
herein in any respect, the fact that there exists another representation,
warranty, or covenant relating to the same subject matter (regardless of the
relative levels of specificity) that the Party has not breached shall not
detract from or mitigate the fact that the Party is in breach of the first
representation, warranty, or covenant.


(m)           Incorporation of Exhibits and Schedules.   The Exhibits and
Schedules identified in this Agreement are incorporated herein by reference and
made a part hereof.


(n)           Specific Performance.   Each Party acknowledges and agrees that
the other Party would be damaged irreparably in the event any provision of this
Agreement is not performed in accordance with its specific terms or otherwise is
breached, so that a Party shall be entitled to injunctive relief to prevent
breaches of the provisions of this Agreement and to enforce specifically this
Agreement and the terms and provisions hereof in addition to any other remedy to
which such Party may be entitled, at law or in equity. In particular, the
Parties acknowledge that the business of Target is unique and recognize and
affirm that in the event any Seller breaches this Agreement, money damages would
be inadequate and Buyer would have no adequate remedy at law, so that Buyer
shall have the right, in addition to any other rights and remedies existing in
its favor, to enforce its rights and the other Parties’ obligations hereunder
not only by action for damages but also by action for specific performance,
injunctive, and/or other equitable relief.


 
30

--------------------------------------------------------------------------------

 
 
(o)           Submission to Jurisdiction.  Each of the Parties submits to the
non-exclusive jurisdiction of any state or federal court sitting in Chicago,
Illinois, in any action or proceeding arising out of or relating to this
Agreement and agrees that all claims in respect of the action or proceeding may
be heard and determined in any such court.  Each of the Parties waives any
defense of inconvenient forum to the maintenance of any action or proceeding so
brought and waives any bond, surety, or other security that might be required of
any other Party with respect thereto.  Nothing in this §7(o), however, shall
affect the right of any Party to bring any action or proceeding arising out of
or relating to this Agreement in any other court.  Each Party agrees that a
final judgment in any action or proceeding so brought shall be conclusive and
may be enforced by suit on the judgment or in any other manner provided by law
or in equity.


(p)           Sellers’ Representative


(i)           Appointment.  By executing this Agreement, each of the Target
Stockholders hereby irrevocably appoints Michael J. Hall as its, her or his
representative under this Agreement and as attorney-in-fact for and on behalf of
each Target Stockholder (the “Sellers’ Representative”).  Sellers’
Representative shall receive and deliver all notices, communications and
deliveries under this Agreement on behalf of the Target Stockholders, in each
case, as fully and completely as any of the Target Stockholders could do if
personally present and acting and as though any reference to the Target
Stockholders were a reference to Sellers’ Representative Notices of
communications to or from the Sellers’ Representative shall for all purposes
hereunder be deemed to constitute notice to or from each of the Target
Stockholders.


(ii)           Successor Sellers’ Representative(s). Upon the death, resignation
or incapacity of the initial Sellers’ Representative, the remaining Target
Stockholders may appoint a successor Sellers’ Representative utilizing such
appointment process as they unanimously agree.


[Signature page follows]
 
 
31

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have executed this Asset Purchase
Agreement on the date first above written.


BUYER:


PROFESSIONAL DIVERSITY NETWORK, INC.
 


By:
/s/ James R/ Kirsch
 
Name:
James R. Kirsch
 
Its:
CEO
 





TARGET:


PERSONNEL STRATEGIES INC.
 
 
By:
/s/ Michael J. Hall
 
Name:
Michael J. Hall
 
Its:
President
 





TARGET STOCKHOLDERS:




/s/ Michael J. Hall
 
Michael J. Hall
 

 
 
 
[Signature Page to Asset Purchase Agreement]
 

--------------------------------------------------------------------------------